      Case: 1:17-cv-02004 Document #: 33 Filed: 11/02/18 Page 1 of 4 PageID #:199


                         IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION

MINNESOTA LA WYERS MUTUAL                             )
INSURANCE COMPANY,                                    )
                                                      )
                 Plaintiff,                           )
vs.                                                   )       No. 17-cv-2004
                                                      )
CYNTHIA .J. KOROLL and ROCA LABS,                     )
INC.,                                                 )
                                                      )
                 Defendants.                          )

                                       ST A TUS REPORT

        Plaintiff,   Minnesota Lawyers Mutual Insurance Company (MLM),             by and through

counsel, submits the following position paper and status report regarding the pending Florida

litigation, pursuant to this Court's Order entered September 14, 2018:

I.     The Pending Florida Malpractice and Bankruptcy Litigation.

        MLM reported on September 13, 2018 that, based on the undersigned counsel's review of

the online docket, the underlying lawsuit which is the subject of this declaratory judgment action,

Roca labs, Inc. v. Cynthia Koroll, No. 15-CA-006540       (Circuit Court of the Thirteenth Judicial

Circuit, Hillsborough County, Florida) ("Roca Labs lawsuit") had "apparently been closed."

This Court's order of September 14, 2018 directed MLM to file a written report or position paper

"in light of its report that the underlying Florida malpractice case has been closed."   [Docket no.

32)

       MLM retained Florida counsel to review the pleadings filed in the Roca Labs lawsuit and

to determine whether that case is open or closed.   Attached as Exhibit A is the affidavit of James

T. Ferrara, an experienced Florida attorney and former Palm Beach County. Florida judge.        Mr.

Ferrara states that based on his review of the court records in the Roca Labs lawsuit, the case has

not been dismissed and remains open.
      Case: 1:17-cv-02004 Document #: 33 Filed: 11/02/18 Page 2 of 4 PageID #:200


       In addition, Mr. Ferrara's affidavit states that the chapter 7 bankruptcy      proceeding

involving Roca Labs, Inc. does not automatically stay the prosecution of the Roca Labs lawsuit,

because the automatic stay provision under chapter 7 of the bankruptcy code operates to stay

only lawsuits against Roca Labs, Inc. as debtor, not lawsuits filed by the debtor.     Thus, the

bankruptcy trustee will have to determine whether to pursue the Roca Labs lawsuit.

       As previously reported, MLM has retained separate Florida counsel to defend Ms. Koroll

against the Roca Labs lawsuit.    Since MLM's September 13 report, defense counsel has made

additional attempts to contact the bankruptcy trustee to determine whether the trustee intends to

pursue the claim represented by the Roca Labs lawsuit. As of the date of this report, the trustee

has not responded to any of defense counsel's inquiries.

II.    Conclusion.

        Based on the affidavit of Mr. Ferrara, the underlying Roca Labs lawsuit against Ms.

Koroll in Hillsborough County, Florida remains open. In addition, MLM does not yet know, in

spite of multiple inquiries, whether the bankruptcy trustee will pursue the claim represented by

the Roca Labs lawsuit. Counsel for MLM will advise the Court promptly when it learns of any

new information   in this regard. Accordingly, MLM respectfully requests that the stay currently

in place in this declaratory judgment action be continued.

                                                     Respectfully submitted,


                                                     By: s/ Jeffrcv A. Sidcrius
                                                     Jeffrey A. Siderius (jas@crayhuber.com)
                                                     Cray Huber Horstman Heil
                                                     & VanAusdal, LLC
                                                     303 W. Madison Street, Suite 2200
                                                     Chicago, IL 60606
                                                     (312) 332-8450
                                                     Attorney for Plaintiff Minnesota Lawyers
                                                     Mutual Insurance Company




                                                 2
     Case: 1:17-cv-02004 Document #: 33 Filed: 11/02/18 Page 3 of 4 PageID #:201




                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       WESTERN DlVISION


MINNESOTA LAWYERS MUTUAL                        )
INSURANCE COMPANY,                              )
                                                )
                Plaintiff,                      )              No. 17-cv-02004
                                                )
v.                                              )
                                                )
CYNTHIA J. KOROLL and ROCA LABS, )
INC.,                            )
                                                )
                Defendants.                     )


                             AFFIDAVIT OF JAMES T. FERRARA, ESQ.

STA TE OF FLORIDA
COUNTY Of BROWARD


        Before me, the undersigned authority, on this day, personally appeared, James T.

Ferrara, Esq. who, upon being duly sworn, deposes and says:

     L My name is James T. Ferrara and I have been admitted to practice before the Florida Bar

        since September 1988.

     2. Prior to returning to private practice in 2017, I served as a Circuit Court Judge in

        Florida's 15111 Judicial Circuit, in and for Palm Beach County, Florida.

     3. I have reviewed the Court Clerk's docket in the legal malpractice case of Roca Labs, Inc.

        v. Cynthia Koroll, Case No. 29 2015 CA 006540, which is pending in the Circuit Court of

        the 13111 Judicial Circuit, in and for Hillsborough County, Florida, for the purpose of

        determining the status of that litigation.

     4. Based upon my review of the docket sheet, I have determined that the matter has neither



                                                                                               EXHIBIT

                                                                                         I II
         Case: 1:17-cv-02004 Document #: 33 Filed: 11/02/18 Page 4 of 4 PageID #:202




              been adjudicated, voluntarily dismissed, nor involuntarily dismissed. As of the dale of this

              affidavit, the matter remains an open and pending case before that Court.

         5.   On March 15, 2018, a suggestion of bankruptcy was filed in the case by the Defendant's

              counsel. However, because the Plaintiff, Roca Labs, Inc. is the debtor in bankruptcy,

              there was no automatic stay of this litigation, as the automatic stay only applies as to actions

              against a debtor, and not as to actions filed by   H   debtor. Sec, In re Merrick, 175 13.R. 333

              (9th Cir. BAI' 1994); ln re Mitchell, 206 13.R. 204, 212 (Baukr. C.D. Cal. 1997) (l!Scction

              362 stay does not apply where. as here. the debtor is the plainti IT inn lawsuit."),




e..les        T. F   'ara

  The foregoing affidavit was acknowledged           before me this 17th day of October 2018, by James T.
  Ferrara who is personally known lo me.




   Printed Name of Notary
